Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 29 March 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La haie 29e. Mars 1782
Il ne me reste qu’un instant, pour vous communiquer ma joie de ce que vous lirez dans ma Lettre au Congrès, dans le paquet ci-joint, qu’il importe de faire passer le plutôt possible, & de la maniere la plus sûre en Amérique. Dans environ un mois tout sera fait avec cette Rep. à notre satisfaction, c’est-à-dire l’admission de Mr. Adams. Nous demeurerons ici & vivrons heureux ensemble dans la Maison que je lui ai achetée. La semaine prochaine j’aurai l’honneur de vous écrire plus amplement, & de justifier mon silence depuis quelque temps, qui étoit nécessaire: car je suis toujours de coeur & d’ame avec l’attachement le plus respectueux, Monsieur Votre très-humble & très obéissant serviteur
Dumas

Nous venons de remporter la plus noble victoire ici sur l’Anglomanie, grace sur-tout à mon excellent Ami Mr. Gyzelaer digne pensionaire de Dort.
Vous voudrez bien, Monsieur, avoir la bonté de bien cacheter le paquet.
a Son Exc. Mr. B. Franklin

